DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46-54, 57, 58, 61, 63, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver (U.S. Patent Pub. 20130045105) in view of Bonk (U.S. Patent 4202957).
In regards to claim 46, 
Driver teaches a  preformed protective cover for a wind turbine blade, wherein the preformed protective cover (protective area 193, Fig. 6) is made of a polyurethane material (Polyurethane, [0028]), wherein the preformed protective cover is adapted to be attached along at least a part of a longitudinal edge (leading edge 22) of the wind turbine blade by adhesion (fastener 166 is an adhesive, Paragraph [0033]) of an inside of the preformed protective cover to a surface (inner side 182) of the longitudinal edge of the wind turbine blade, wherein the preformed protective cover is elongated in a longitudinal direction and has an at U-formed 
Driver does not teach a polyurethane material prepared from a polyol, butanediol, and an isocyanate.
Bonk teaches a polyurethane material (polyurethane elastomers, Col. 1 line 12-15 and Col. 2 Line 25-42) prepared from a polyol (Col. 3 Line 1-13), butanediol (col. 6 Line 58-63), and an isocyanate (Col. 1 Line 58-62) for the purpose of permitting injection molding of polyurethane and a polyurethane material with improved strength and stability characteristics. (Col. 2 Line 25-35)
Since Driver, and Bonk are from the same field of endeavor, the purpose disclosed by Bonk would have been recognized in the pertinent art of Driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver’s polyurethane protective layer in view of Bonk’s polyurethane for the purpose of permitting injection molding of polyurethane and a polyurethane material with improved strength and stability characteristic.
Driver further fails to disclose wherein the polyol, butanediol, and isocyanate are used in a ratio by weight polyol:butanediol:isocyanate of 100:(3 to 5):(30 to 35). This limitation was previously in claim 60 which is now included as part of claim 46.).
However, it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have the polyol, butanediol, and isocyanate are used in a ratio by weight polyol:butanediol:isocyanate of 100:(3 to 5):(30 to 35), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is noted this rejection was already included and upheld in the Patent Board Decision mailed 08/04/2021 (Pg. 7, “In summation, we sustain the Examiner’s rejection of claims 46-53, 57, 58, 60, 61, 63, and 64”, wherein it is noted claim 60 contained these exact claim limitations).
In regards to claim 47, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein the maximum thickness of each peripheral cover section is equal to the minimum thickness of the central cover section. (Driver’s central cover section has a minimum thickness of 1mm. The peripheral cover section tapers from 1mm to zero.)
In regards to claim 48, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein the minimum thickness of the central cover section is at least 2 millimeters. (Paragraph [0034], the thickness may be 1mm to 40mm. Thickness of 2-5 are all within the preferred range.)
In regards to claim 49, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein the thickness of the central cover section is constant from side to side of the central cover section. (It is implicit that the Driver’s cover is uniform in thickness as it diverges from the Diameter D.)
In regards to claim 50, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein the minimum thickness of each peripheral cover section is less than 1/3 millimeter. (The tapered thickness is zero, which is less than all the ranges above. Paragraph [0034])
In regards to claim 51, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein each peripheral cover section has a thickness decreasing constantly from its maximum thickness to its minimum thickness.(The taper of the protective layer 194 from diameter D to zero is implicitly constant. See Fig. 6)
In regards to claim 52, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein a width of each peripheral cover section is at least 3 percent of a total width of the preformed protective cover.(Any portion that is not Diameter D of Fig. 6 can be considered the peripheral cover section. It is a gradual taper. The initial tapering from Diameter D as it tapers from 1mm is therefore at least greater than 3 percent. Ex. .99mm is 99 percent of the width of 1mm.)
In regards to claim 53, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein the total width of the preformed protective cover is at least 30 millimeters. (The largest width/thickness of layer 194 is at least 40 mm which is larger than 30 mm, Paragraph [0034])
In regards to claim 57, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein the isocyanate is an optionally modified diphenylmethane 4,4'-diisocyanate. (Col. 7 Line 57-60)
In regards to claim 58, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein the butanediol is 1,4- butanediol. .(Bonk, teaches the butanediol is 1,4 butanediol. Col. 6 Line 58-63)
In regards to claim 61, Driver in view of Bonk discloses the claimed invention except for wherein the polyol, butanediol, and isocyanate are used in a ratio by weight polyol:butanediol:isocyanate of 100:(3 to 5):(30 to 35).  It would have been obvious to one having ordinary skill in the art at the time the 
In regards to claim 63, Driver in view of Bonk teaches the preformed protective cover according to claim 46, wherein butanediol is 1,4- butanediol.(Bonk, teaches the butanediol is 1,4 butanediol. Col. 6 Line 58-63)
In regards to claim 64, Driver in view of Bonk teaches a wind turbine blade including a preformed protective cover according to claim 46, wherein the preformed protective cover (layer 194) is attached along at least a part of a longitudinal edge (leading edge 22) of the wind turbine blade by adhesion (fastener 166 is an adhesive, Paragraph [0033])  to a surface(196) of the longitudinal edge of the wind turbine blade.
Claims 59, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver (U.S. Patent Pub. 20130045105) in view of Bonk (U.S. Patent 4202957) in further view of Koonce (U.S. Patent Pub. 20100266799).
In regards to claim 59, 
Driver in view of Bonk teaches the preformed protective cover according to claim 46.
Driver in view of Bonk does not teach wherein the polyurethane comprises an UV stabilisator and/or color pigment(s).
Koonce teaches wherein the polyurethane comprises an UV stabilisator and/or color pigment(s) for the purpose of improving stability against UV light.(Claim1 and Paragraph [0068])
Since Driver, Bonk and Koonce are from the same field of endeavor, the purpose disclosed by Koonce would have been recognized in the pertinent art of Driver in view of Bonk
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Koonce’s polyol with a UV stabilizer for the purpose of improving stability against UV light.
In regards to claim 62,
Driver in view of Bonk teaches the preformed protective cover according to claim 46.
Driver in view of Bonk does not teach wherein the polyol comprises an UV stabilisator and/or color pigment(s).
Koonce teaches wherein the polyol comprises an UV stabilisator (Polyol contains UV stabilizer) and/or color pigment(s) for the purpose of improving stability against UV light.(Claim49  and Paragraph [0068])
Since Driver, Bonk and Koonce are from the same field of endeavor, the purpose disclosed by Koonce would have been recognized in the pertinent art of Driver in view of Bonk
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Koonce’s polyol with a UV stabilizer for the purpose of improving stability against UV light.
Claim 55, 56, and 65-67, 69-80 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver (U.S. Patent Pub. 20130045105) in view of Bonk (U.S. Patent 4202957) in further view of Hibbard (U.S. Patent Pub. 2007/0036659).
In regards to claim 55, 
Driver in view of Bonk teaches the preformed protective cover according to claim 46.
Driver in view of Bonk does not teach wherein the inside of the preformed protective cover is provided with a number of protrusions having a height of between 1/2 and 2 millimeters, preferably approximately 1 millimeter.
Hibbard teaches teach wherein the inside of the preformed protective cover is provided with a number of protrusions(distance means 9a and 9b, See at least Fig. 7d-7e) having a height of between 1/2 and 2 millimeters, preferably approximately 1 millimeter. (Paragraph [0055] and Claim 31) for the purpose of establishing a well-defined space in connection with the wind turbine.
Since Driver, Bonk and Hibbard are from the same field of endeavor, the purpose disclosed by Hibbard would have been recognized in the pertinent art of Driver in view of Bonk.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Hibbard’s distance means/protrusions for the purpose of establishing a well-defined space in connection with the wind turbine
In regards to claim 56,
Driver in view of Bonk teaches the preformed protective cover according to claim 46.
Driver in view of Bonk does not teach wherein the preformed protective cover has a symmetry axis extending in the longitudinal direction, and wherein the inside of the preformed protective cover at either side of the symmetry axis is provided with a number of spaced elongated protrusions extending with an oblique angle in relation to the longitudinal direction.
Hibbard teaches wherein the preformed protective cover (6) has a symmetry axis extending in the longitudinal direction, and wherein the inside of the preformed protective cover at either side of the symmetry axis is provided with a number of spaced elongated protrusions (Distance means 9a and 9b) extending with an oblique angle in relation to the longitudinal direction.(Fig. 7d-7e, distance means 9a and 9b extend with an oblique angle. Paragraph [0148], teaches the symmetry) for the purpose of establishing a well-defined space in connection with the wind turbine.
Since Driver, Bonk and Hibbard are from the same field of endeavor, the purpose disclosed by Hibbard would have been recognized in the pertinent art of Driver in view of Bonk.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Hibbard’s distance means/protrusions for the purpose of establishing a well-defined space in connection with the wind turbine.
In regards to claim 65, 
Driver in view of Bonk teaches the wind turbine blade according to claim 64.
Driver in view of Bonk does not explicitly teach wherein the wind turbine blade includes a first blade shell and a second blade shell joined together to form a wind turbine blade along a first longitudinal joint at a leading edge of the wind turbine blade and along a second longitudinal joint at a trailing edge of the wind turbine blade, and wherein the preformed protective cover is attached to the first or second longitudinal joint.
Hibbard teaches wherein the wind turbine blade includes a first blade shell (13a) and a second blade shell (13b) joined together to form a wind turbine blade along a first longitudinal joint at a leading edge (5a) of the wind turbine blade and along a second longitudinal joint at a trailing edge (5b) of the wind turbine blade (See Fig. 6 and Paragraph [0119]), and wherein the preformed protective cover is attached to the first or second longitudinal joint (Fig. 6 shows the cover at the leading edge 5a), for the purpose of providing the “necessary strength and rigidity to be part of a modern wind turbine” (Paragraph [0122])
Since Driver, Bonk and Hibbard are from the same field of endeavor, the purpose disclosed by Hibbard would have been recognized in the pertinent art of Driver in view of Bonk.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Hibbard’s distance means/protrusions 
In regards to claim 66, 
Driver in view of Bonk teaches the method of providing a wind turbine blade with a preformed protective cover according to claim 46, whereby the preformed protective cover is prepared by a) mixing a polyol and butanediol to form a mixture,(Bolyol and Butanediol are the reactants. Col. 5 Line 3-28, Col. 7 Lines 52-60) b) tempering and degassing the mixture,(Brought to temperature and degassed, Col. 5 Line 28-42), c) tempering and degassing an isocyanate, (Col. 6 Line 3-31) d) pumping the degassed mixture from step b) and the degasses isocyanate from step c) through a mixing head into a mould, (injection molded, Col. 2 Line 25-42 and Col. 5 Line 35-42) e) curing in the mould, (Col. 5 Line 37-38) and f) demoulding the preformed protective cover from the mould (The elastomer is implicitly removed from the mould.) , whereby the preformed protective cover is attached along at least a part of a longitudinal edge of the wind turbine blade by adhesion of the inside of the preformed protective cover to a surface of the longitudinal edge of the wind turbine blade, (Driver, Paragraph [0033], adhesive is used to couple the protective layer to leading edge 122)whereby the adhesion is performed by the following steps: " providing an adhesive (Driver, adhesive 185), on the inside of the preformed protective cover, " pressing the inside of the preformed protective cover against the surface of the longitudinal edge of the wind turbine blade (Paragraph [0033]), and
Driver in view of Bonk does not teach "removing excess adhesive leaking between each peripheral cover section and the surface of the longitudinal edge of the wind turbine blade.
Hibbard teaches utilizing such as a two component polyurethane adhesive" and removing excess adhesive leaking between each peripheral cover section and the surface of the 
Since Driver, Bonk and Hibbard are from the same field of endeavor, the purpose disclosed by Hibbard would have been recognized in the pertinent art of Driver in view of Bonk.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Hibbard’s adhesive for the purpose of providing the permanently bonding the cover and providing an easily pumpable adhesive.
In regards to claim 67, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, whereby the adhesive is provided as string (Driver, layer 185)of adhesive on the inside of the preformed protective cover along a longitudinal symmetry axis of the preformed protective cover.(Longitudinally along the protective layer 188 Fig. 5 and 6)
In regards to claim 69, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, whereby the wind turbine blade is provided with the preformed protective cover as a repair operation (Hibbard, repair operation Paragraph [063]), whereby an area of said surface of the longitudinal edge of the wind turbine blade corresponding to the preformed protective cover is machined, before attachment of the preformed protective cover. (Driver, Paragraph [0039], recess 162 is machined.)
In regards to claim 70, Driver in view of Bonk in further view of Hibbard the method according to claim 66, whereby the wind turbine blade is provided with the preformed protective cover when the wind turbine blade is still mounted on a wind turbine. (The cover is on the blade, See Fig. 6)
In regards to claim 71, Driver in view of Bonk in further view of Hibbard method according to claim 66, whereby the tempering according to b) and/or c) is carried out at a temperature from 30°C to 50°C. (Bonk, Col. 5 Line 21-25, about 40 degrees C)
In regards to claim 72, Driver in view of Bonk in further view of Hibbard method according to claim 66, whereby the tempering according to b) and/or c) is carried out at a temperature of 40°C. (Bonk, Col. 5 Line 21-25, about 40 degrees C)
In regards to claim 73, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, whereby the mould in step d) is preheated. (Bonk, Col. 5 line 35-38, degassed reaction is transferred to be cured in a mold at 20-115 degrees C.. It is well known in the art and implied to preheat the mold. See Reference Lakshmi 3746689 Col. 5 line 47-68 teaches a polyurethane material in which a mold is preheated before curing.)
In regards to claim 74, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 73, whereby the mould in step d) is preheated to a temperature from 90°C to 120°C. (Bonk, Col. 5 line 35-38, degassed reaction is transferred to be cured in a mold at 20-115 degrees C. It is well known in the art and implied to preheat the mold. See Reference Lakshmi 3746689 Col. 5 line 47-68 teaches a polyurethane material in which a mold is preheated before curing.)
In regards to claim 75, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 74, whereby the mould in step d) is preheated to a temperature of 100 C. (Bonk, Col. 5 line 35-38, degassed reaction is transferred to be cured in a mold at 20-115 degrees C. It is well known in the art and implied to preheat the mold. See Reference Lakshmi 3746689 Col. 5 line 47-68 teaches a polyurethane material in which a mold is preheated before curing.)
In regards to claim 76, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, whereby the curing in step e) is carried out at a temperature from 90°C to 120°C. (Bonk, Col. 5 line 35-38, can be cured from  20-115 degrees C)
In regards to claim 77, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 76, whereby the curing in step e) is carried out at a temperature of 100 C. (Bonk, Col. 5 line 35-38, can be cured from  20-115 degrees C)
In regards to claim 78, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, whereby the curing in step e) is carried out for about 15 minutes. (The time can vary Col. 5 Line 35-38). Driver in view of Bonk in further view of Hibbard discloses the claimed invention except for whereby the curing in step e) is carried out for 15 minutes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to whereby the curing in step e) is carried out for about 15 minutes., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 79, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, comprising a further step: g) post-curing. (Col. 8 Line 1-3)
In regards to claim 80, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 79, whereby the post-curing in step g) takes place in 12 hours at a temperature of 100C. (16 hours at 115 degrees Celsius. Col. 8 Line 1-3)
In regards to claim 84, Driver in view of Bonk in further view of discloses the claimed invention except for “whereby the polyol, butanediol, and isocyanate are used in a ratio by weight polyol:butanediol:isocyanate of 100:4:32.3”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “the polyol, butanediol, and isocyanate are used in a ratio by weight polyol:butanediol:isocyanate of 100:4:32.3”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 84, Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, whereby butanediol is 1,4-butanediol. (Bonk, teaches the butanediol is 1,4 butanediol. Col. 6 Line 58-63)
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver (U.S. Patent Pub. 20130045105) in view of Bonk (U.S. Patent 4202957) in further view of Hibbard (U.S. Patent Pub. 2007/0036659)in further view of Wirt (U.S. Patent Pub. 20100135817).
In regards to claim 68,
Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66, using injection molding to create the cover.
Driver in view of Bonk in further view of Hibbard does not explicitly teach The method according to claim 66, wherein the mould is produced by the following steps: [[.]] providing a male form part having a geometry resembling or matching the outer geometry of the at least part of the longitudinal edge of the wind turbine blade, providing a female form part having a geometry matching the male form part, but being slightly larger, and closing the male form part against the female form part thereby forming a form cavity,; and wherein demoulding the preformed protective cover from the mould includes opening the form cavity by separating the male form part from the female form part and ejecting the molded preformed protective cover.
Wirt teaches wherein the mould is produced by the following steps: providing a male form part having a geometry resembling or matching the outer geometry of the at least part of the longitudinal edge of the wind turbine blade, providing a female form part having a geometry matching the male form part, but being slightly larger, and closing the male form part against the female form part thereby forming a form cavity; and wherein demoulding the preformed protective cover from the mould includes opening the form cavity by separating the male form part from the female form part and ejecting the molded preformed protective cover. (Paragraph [0041] and [0050]) for the purpose of using injection molding to enhance manufacturing efficiency.
Since Driver, Bonk, Hibbard and Wirt are from the same field of endeavor, the purpose disclosed by Wirt would have been recognized in the pertinent art of Driver in view of Bonk in view of Hibbard.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Wirt’s use of male/female mold parts to create the protective cover during the molding process for the purpose of using injection molding to enhance manufacturing efficiency.
Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver (U.S. Patent Pub. 20130045105) in view of Bonk (U.S. Patent 4202957) in further view of Hibbard (U.S. Patent Pub. 2007/0036659)in further view of Koonce (U.S. Patent Pub. 20100266799).
In regards to claim 79, 
Driver in view of Bonk in further view of Hibbard teaches the method according to claim 66.
Driver in view of Bonk in further view of Hibbard does not teach whereby the polyol comprises an UV stabilisator and/or color pigment(s).
Koonce teaches wherein the polyol comprises an UV stabilisator (Polyol contains UV stabilizer) and/or color pigment(s) for the purpose of improving stability against UV light.(Claim49  and Paragraph [0068])
Since Driver, Bonk, Hibbard and Koonce are from the same field of endeavor, the purpose disclosed by Koonce would have been recognized in the pertinent art of Driver in view of Bonk in view of Hibbard.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Driver in view of Bonk in further view of Koonce’s polyol with a UV stabilizer for the purpose of improving stability against UV light.
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks pertain to the claim limitation included in claim 46 which was formerly in claim 60. This claim limitation was previously rejected as obvious in the Final Rejection mailed 08/08/2019 and was appealed in the appeal foiled 01/08/2020. The Patent Board returned a decision on 08/04/2021 in which the rejection of this claim limitation was affirmed (see summary Figure below).

    PNG
    media_image1.png
    358
    626
    media_image1.png
    Greyscale

As the Patent Board had found no issue in the rejection of claim 60 and its associated claim limitation then the amended claim 46 is also rejected for containing the same limitation and the claim would remain rejected in view of the board’s decision on this claim limitation already having taken place.
Applicant’s arguments themselves were not previously presented in the appeal filed 01/08/2020.  The arguments pertain to the exact ratios of the materials used to produce preformed protective cover. Applicant argues “the combination [of Driver and Bonk] fails to disclose each and every claimed element.”  While applicant is correct that the exact ratios are not disclosed it should be noted that the preformed cover being produced from this materials inherently must have some ratio within it. In this case, a designer and one of ordinary skill in the art, producing the cover would have to choose a ratio, some ratio, and this ratio would be chosen based on routine experimentation to find the best and optimum value for it to allow for the best performance of the preformed material. Therefore, through routine experimentation they would arrive applicant’s disclosed optimum value because the produce has to have a value of some kind and it would therefore have the optimum one.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747